DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein the emission surface further includes” is suggested to read as “wherein each emission surface further includes,” since the antecedent basis in Independent Claim 1 refers to two emission surfaces.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein the reflection surface includes” is suggested to read as “wherein each reflection surface includes,” since the antecedent basis in Independent Claim 1 refers to two reflection surfaces.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein the emission surface includes” is suggested to read as “wherein each emission surface includes,” since the antecedent basis in Independent Claim 1 refers to two emission .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. Publication 2014/0056007).
With regards to a light flux controlling member [note Figures 1-8] configured to control a distribution of light emitted from a light emitting element (1), the light flux controlling member including:
An incident surface (231) that is an inner surface of a recess and includes an inner side surface and an inner top surface [e.g., Figures 1A-F], the recess being disposed on a rear side to intersect an optical axis of the light emitting element 
Two reflection surfaces [e.g., Figure 1C: (22, 221)] disposed on a front side and configured to reflect at least a part of light entered from the inner top surface in two directions that are substantially opposite to each other and are substantially perpendicular to the optical axis of the light emitting element [e.g., Figure 1E];
Two emission surfaces [e.g., Figure 1C: (222)] disposed opposite to each other in an X-axis direction extending from a light emission center of the light emitting element along the two directions so as to sandwich the two reflection surfaces [e.g., Figures 1C, 1E], the two emission surfaces being configured to emit, to outside, light reflected by the two reflection surfaces and light emitted from the inner side surface [e.g., Figure 1E], wherein
The emission surface includes a first inclined surface [e.g., Figures 1C, E: (25)] disposed in a region where the light entered from the inner side surface directly reaches, the first inclined surface being inclined toward the optical axis in a direction toward the X-axis [e.g., Figure 1F].
With regards to Claim 2, Chou discloses a lower end of the emission surface being located on the X axis, or located on the front side relative to the X axis [note Figures 1A-F].
With regards to Claim 3, Chou discloses the emission surface further including a vertical surface [e.g., Figures 1C, E-F: (222)] disposed in a region where the light entered from the inner top surface and reflected by the reflection surface reaches, the vertical surface being substantially parallel to the optical axis [e.g., Figures 1C, E].
With regards to Claim 9, Chou discloses a light emitting element (1); and the light flux controlling member, wherein the incidence surface is disposed to intersect the optical axis of the light emitting element [note Figures 1-8].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Publication 2014/0056007).
With regards to Claim 10, Chou discloses the claimed invention as cited above.  In addition, Chou teaches a surface light source device incorporating a plurality of light emitting devices [Paragraphs 5-7 and 61], but does not specifically teach a light diffusion plate configured to allow light emitted from the light emitting devices to pass therethrough while diffusing the light.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the surface light source device of Chou, specifically a direct-type backlight module, to have incorporated the commonly known and often used diffusion plate, so as to provide greater uniformity of illumination.  Such an obvious configuration is well established within the art.
Allowable Subject Matter
Claims 4-6 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Dependent Claims 4 and 7, the Applicant has sufficiently claimed and defined the light flux controlling member, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claim(s) and therein to:
Dependent Claim 4: (each) emission surface further includes the first inclined surface; a first emission surface provided outside the first inclined surface in an angular range of -ψ° to ψ° (note that O<ψ<90) with respect to a first virtual line about the X axis at a center, the first virtual line being a line that intersects the X axis and is parallel to the optical axis; a second emission surface provided in an angular range of ψ° to 90° with respect to the first virtual line; and a third emission surface provided in an angular range of -ψ° 
Dependent Claim 7: (each) reflection surface includes: a first reflection surface disposed on a first side with respect to a first virtual plane including the X axis and the optical axis; and a second reflection surface disposed on a second side with respect to the first virtual plane;  4wherein an average value of an inclination of the second reflection surface with respect to the X axis in a cross section C5 is greater than an average value of an inclination of the first reflection surface with respect to the X axis in a cross section C4, the cross section C4 being a cross section including the X axis and inclined to the optical axis at an arbitrary inclination angle on the first side with respect to the first virtual plane, the cross section C5 being a cross section including the X axis and inclined to the optical axis at an arbitrary inclination angle on the second side with respect to the first virtual plane; (each) emission surface includes: a fourth inclined surface disposed on the first side with respect to the first virtual plane in the first inclined surface; a fifth inclined surface disposed on the second side with respect to the first virtual plane in the first inclined surface; a fourth emission surface disposed outside the fourth inclined surface on the first side with respect to the first virtual plane; and a fifth emission surface disposed outside the fifth inclined surface on the second side with respect to the first virtual plane; wherein the fourth emission surface is substantially parallel to a second virtual plane including the optical axis and a Y axis, the Y axis being an axis that is orthogonal to the X axis and intersects the optical axis in a third virtual plane that is orthogonal to the optical axis and includes the X axis; and the fifth emission surface is inclined toward the second virtual plane in a direction away from the X axis.
Subsequent claims are allowable due to dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 10,018,330 B2 to Yamada, which teaches a light flux controlling member with various reflection and emission surfaces, as well as teaches a diffusion plate (180) within a surface light source device [note Figures 1A-B].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

Monday, February 15, 2021
/Jason M Han/Primary Examiner, Art Unit 2875